DISSENTING OPINION
MORRISON, Judge.
Relator’s application for writ of habeas corpus was denied without hearing by the Judge of the 20th Judicial District because the court was of the opinion that the same presented no allegations of fact which, if true, would entitle petitioner to the relief sought.
With this conclusion I do not agree. The facts are as follows: Petitioner was indicted for a murder alleged to have been committed on February 4,1952, at which time petitioner was 16 years old. Said indictment was not returned until after he became seventeen. *197Petitioner’s father made an affidavit in which he stated that petitioner was a person of unsound mind. Thereafter, a jury was empaneled and heard evidence on the “issue of present insanity and insanity at the time of the alleged commission of the offense.” After 23 hours of deliberation said jury was unable to agree on such issues and was discharged. Less than three months later, petitioner’s counsel, alleged to have been court-appointed, moved that the court dismiss the plea of insanity, which motion was by the court on the same day granted. Also on the same day, petitioner waived a jury, plead guilty and was sentenced to SO years.
The Court of Criminal Appeals of Oklahoma had before it exactly the same question in Signs v. State, 35 Okl.Cr. 340, 250 P. 938. They quoted from the Supreme Court of California as follows: “Counsel for defendant cannot waive an inquiry as to the question of insanity of a defendant.”
This Court has as recently as Townsend v. State, 427 S.W.2d 55, recognized that Pate v. Robinson, 383 U.S. 375, 86 S.Ct. 836, 15 L.Ed.2d 815, holds that “the conviction of an accused person while he is legally incompetent violates due process.”1
Where a jury of twelve men were unable to agree upon the issue of petitioner’s sanity after lengthy deliberation, it would tax the credulity of any jurist to say that a judge might without further hearing conclude that petitioner was competent to stand trial. Confronted with a similar fact situation, the Court of Appeals for the District of Columbia Circuit, in Pouncey v. United States, 121 U.S.App.D.C. 264, 349 F.2d 699, said at 701, that “here, the judge allowed the trial to proceed without even an intimation that a problem was presented”, and reversed the conviction.
Having concluded that the judge’s finding petitioner sane and accepting his plea of guilty under the circumstances constituted a deprivation of due process, I conclude that the writ of habeas corpus should be granted.
I respectfully dissent to the refusal of the majority to grant the same.

. See the opinion of the Court of Appeals for the Seventh Circuit in United States ex rel. Robinson v. Pate, 345 F.2d 691, where the Court said: “the trial judge is required, whenever a bona fide doubt is raised as to the defendant’s sanity at the time of the trial, to impanel a jury and, conduct a sanity heariny. ⅜ * *
This procedure satisfies the requirement of due process; to deny the established procedure to a particular accused, however, is a denial of due process.” Affirmed Pate v. Robinson, 383 U.S. 376, 86 S.Ct. 836. See also Johnson v. United States (CA5), 344 F.2d 401.